DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2022 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are directed towards the management of memory requests. The claims require the receiving of a memory request with a base address, computing an index using that base address, performing lookup using the index to find a lock, a memory partitioned into multiple buffers to store memory requests in response to finding the lock, where the multiple buffers each corresponding to other locks, removable of memory request from the buffer when the lock is clear, and processing the removed memory request.
Prior art Lewites et al. (US 2005/0183082) discloses a request to a memory with memory base address and the “computing of an index based on the I/O or memory base address and the size of the range being added”.
Prior art ZHENG et al. (US 2022/0147404) discloses a buffer that “includes a plurality of buffer areas, and each buffer area corresponds to one lock”. Similar to the prior art the claims has a memory that is divide into multiple buffers and each of the buffers has a corresponding lock. Different from the prior art the claims use the buffers to store the memory request that has an association to the lock where as the prior art uses the buffer to perform a task such as writing a log into the buffer.
The prior art alone or in combination does not suggest or disclose “a memory request that includes a base memory address; computing an index from the base memory address; performing a lookup using the index to find a lock; storing the memory request in a buffer in response to finding the lock, the buffer being one of several buffers, the buffer being the only one of the several buffers that corresponds to the lock, other buffers of the several buffers respectively corresponding to other possible locks; removing the memory request from the buffer in response to a signal to clear the lock; and performing the memory request after removal from the buffer” as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136    

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136